Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION
This action is in response to the communication filed on 09/25/2022.
Claims 1-20 are under examination.


Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

The drawings filed on 09/25/2020 are blurry images.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 8-9, 12-13, 15-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gregg et al. (US 10,412,028 B1) and Lanier et al. (US 2017/00388829 A1).
Regarding claim 1, Gregg et al. discloses A method for implementing an automatic data collection and presentation generator module for automatically generating an electronic data presentation by utilizing one or more processors and one or more memories [col. 6, lines 40-45, “A component 102 can be configured to detect, process and/or receive data, such as environmental data, geophysical data, biometric data, chemical data (e.g., chemical composition or concentration analysis data), and/or network data. The data can be based on data detected, for example, via a sensor, received signal or user input. A user device 104 can include a device configured to receive data from a user and/or present data to a user”, fig. 1], the method comprising: providing a database that stores a plurality of templates and data components [col. 11, lines 6-14, “The generic models 1014 can also be particular to a type of authorized user or based on an authorized user role... The generic models 1014 can be saved in any suitable data structure such as a computational format such as XML.., the generic models 1014 can be stored in the database 912”, col. 19, lines 14-15, “The data may be stored in a relational database format ”]; receiving a request from a user to automatically generate an electronic data presentation based on a template and a limited data set selected from the data components, the template having a specified format corresponding to a user's preference or a predefined standard format, and a data size of the limited data set being smaller than a data size of the data components [col. 21,  lines 15-21, “using user preference engine 608, a user may indicate a format in which the user prefers to receive outputted information, display characteristics of a graphical user interface associated with the user, and other similar user preference settings. For example, the user may indicate that certain types of reports and/or alerts are to be sent to the user”, col. 23, line 64, “selections of particular data”]; receiving user's credential information corresponding to the received request; verifying authentication of the user based on the received user's credential information [col. 12, lines 51-53, “To verify the user device 228, access management engine 222 may require that a user of the user device 228 input a username and password”]; accessing the database to identify a template among the plurality of templates that corresponds to the specified format requested by the user or the predefined standard format based on user's access permission and the verified authentication [col. 11, lines 6-14, “The generic models 1014 can also be particular to a type of authorized user or based on an authorized user role... The generic models 1014 can be saved in any suitable data structure such as a computational format such as XML.., the generic models 1014 can be stored in the database 912”, col. 19, lines 14-15, “The data may be stored in a relational database format ”, col. 28, lines 16-19, “Example support elements includes an order set and note template list that are specific to an authorized user's specialty, views of data that are customized to the authorized user's specialty”]; hydrating the identified template with the limited data that is configured to determine that the limited data set is accessible by the user based on the user's access permission and the verified authentication; automatically generating the electronic data presentation with the hydrated identified template having the limited data; and displaying the generated electronic data presentation onto a graphical user interface (GUI) [col. 38, lines 52-59, “the process 1400 includes providing a support element for presentation at a user device associated with the authorized user. This is performed by the management engine 904 of the authorized user management system 902. In some examples, this is based on the condition preparedness score. In some examples, the support element includes a communication that is tailored to context of the authorized user with respect to the dependent user”, col. 23, lines 13-31, “Graphical user interface… Web interface 730 is any suitable web interface configured to interact with elements of the interaction system. Any of the interfaces described herein may be configured to receive user input, present dynamic presentations that depend on user input, and otherwise respond to user input”].
Gregg et al. does not explicitly disclose hydrating the identified template with the limited data by applying a predefined data injection algorithm.
However Lanier et al. teaches hydrating the identified template with the limited data by applying a predefined data injection algorithm [par. 0105, “The rendering module(s) 130 associated with a first device (e.g., device 108A) and/or a second device (e.g., device 108B) can receive rendering data from the presentation module 120 and can utilize one or more rendering algorithms to render virtual content on respective displays 204 of the first device (e.g., device 108A) and/or a second device (e.g., device 108B). That is, in some examples, based at least in part on determining the interaction, the presentation module 120 can send data to the rendering module 130 of each device (e.g., device 108A, device 108B, etc.) corresponding to a user (e.g., user 106A, user 106B, user 106C, etc.) authorized to view the virtual content”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Lanier et al. into the teaching of Gregg et al. with the motivation to render the virtual content in the display corresponding to the device so that the user can view the virtual content on the virtual representation as taught by Lanier et al. [Lanier et al.: par. 0105].
Regarding claim 2, the rejection of claim 1 is incorporated.
Gregg et al. further discloses the template is generated based on one or more of the following programming languages: Python, Hypertext Markup Language (HTML), Extensible Markup Language (XML), Cascading Style Sheet (CSS), JavaScript, Flask, Jinja, C, and YAML [col. 18, lines 62-65, “a representation of the identified data can be output to one or more files (e.g., Extensible Markup Language (XML) files) and/or in one or more formats”, col. 39, lines 36-37, “embodiments may be implemented by hardware, software, scripting languages”].
Regarding claim 5, the rejection of claim 1 is incorporated.
Gregg et al. further discloses the template is generated as static template depending on the user's preference and a determination of which line of business of an organization the user belongs to [col. 28, lines 16-21, “Example support elements includes an order set and note template list that are specific to an authorized user's specialty, views of data that are customized to the authorized user's specialty, lists of treatment options that are prioritized by specialty—e.g., a first specialist sees certain treatment options at the top, followed by the rest”, col. 31, lines 44-53, “a generic model 1014 may be relied upon to form a baseline for the new authorized user. The generic model 1014 can be selected to correspond to the credentials, experience, and other ongoing education the authorized user has obtained. In some examples, the generic model 1014 is selected based solely on the new authorized user's specialty and years of experience (e.g., family authorized user with 10 years of experience)”].
Regarding claim 6, the rejection of claim 5 is incorporated.
Gregg et al. further discloses the electronic data presentation is generated by utilizing an application suite that is configured to export a final version of the electronic data presentation with a user specified template or as a predefined standard template for each respective line of business [col. 28, lines 16-21, “Example support elements includes an order set and note template list that are specific to an authorized user's specialty, views of data that are customized to the authorized user's specialty, lists of treatment options that are prioritized by specialty—e.g., a first specialist sees certain treatment options at the top, followed by the rest”, col. 24, lines 20-29, “application 722 may be specific for nurses or types of nurses. In this example, application 722 may include dashboards, widgets, windows, icons, and the like that are customized to individual nurses. Similar to the example discussed above pertaining to the user, in some examples, application 724 may present different data depending on a position of the nurse. In this manner, application 722 adapts and automatically adjusts depending on the context in which the nurse is using the application. For example, the nurse may receive data, such as test results”].
Regarding claim 8, it recites limitations similar to claim 1. The reason for the rejection of claim 1 is incorporated herein.
Regarding claim 9, it recites limitations similar to claim 2. The reason for the rejection of claim 2 is incorporated herein.
Regarding claim 12, it recites limitations similar to claim 5. The reason for the rejection of claim 5 is incorporated herein.
Regarding claim 13, it recites limitations similar to claim 6. The reason for the rejection of claim 6 is incorporated herein.
Regarding claim 15, it recites limitations similar to claim 1. The reason for the rejection of claim 1 is incorporated herein.
Regarding claim 16, it recites limitations similar to claim 2. The reason for the rejection of claim 2 is incorporated herein.
Regarding claim 19, it recites limitations similar to claim 5. The reason for the rejection of claim 5 is incorporated herein.
Regarding claim 20, it recites limitations similar to claim 6. The reason for the rejection of claim 6 is incorporated herein.

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gregg et al. (US 10,412,028 B1) and Lanier et al. (US 2017/00388829 A1) as applied to claims 1-2, 5-6, 8-9, 12-13, 15-16 and 19-20 above, and further in view of Livnat (US 2010/0275154 A1).
Regarding claim 3, the rejection of claim 1 is incorporated.
Gregg et al. and Lanier et al. disclose generating and displaying an electronic data presentation.
They do not explicitly disclose the electronic data presentation is a power point slide presentation.
However Livnat teaches the electronic data presentation is a power point slide presentation [pars. 0149-0150, “there is received 310 data, to be presented to a computer user. The data may include, but is not limited to:… graphical content (say an electronic circuit diagram on a Power Point presentation file)”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Livnat into the teaching of Gregg et al. and Lanier et al. with the motivation for securely presenting data to a user as taught by Livnat [Livnat: par. 0146].
Regarding claim 10, it recites limitations similar to claim 3. The reason for the rejection of claim 3 is incorporated herein.
Regarding claim 17, it recites limitations similar to claim 3. The reason for the rejection of claim 3 is incorporated herein.

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gregg et al. (US 10,412,028 B1) and Lanier et al. (US 2017/00388829 A1) as applied to claims 1-2, 5-6, 8-9, 12-13, 15-16 and 19-20 above, and further in view of Shriver (US 10,460,023 B1).
Regarding claim 4, the rejection of claim 1 is incorporated.
Gregg et al. and Lanier et al. disclose generating and displaying an electronic data presentation.
They do not explicitly disclose the electronic data presentation is generated by utilizing an application suite from which data creation and data visualization set of charts create an auto-generated language schema which is used in any one of the following presentation file extensions: .pdf, .xml, .vsdx, and .pptx.
However Shriver teaches the electronic data presentation is generated by utilizing an application suite from which data creation and data visualization set of charts create an auto-generated language schema which is used in any one of the following presentation file extensions: .pdf, .xml, .vsdx, and .pptx. [col. 3, lines 18-21 “a presentation slide creation system which allows for making, modifying, saving, and displaying presentation slides and which automatically generates presentation slides is provided”, col. 21, lines 65-67, “ Annotation set module 904 converts an annotation to an annotation set in another file format (e.g., from PDF to xfdf)”, col. 43, lines 4-9, “This capability may be desired during the export of the output to specific formats such as pptx. Additionally, saving the document as XOD, tif, or PDF allows the convenience of using applications and tools that can display and annotate these common formats”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Shriver into the teaching of Gregg et al. and Lanier et al. with the motivation to allow for making, modifying, saving, and displaying presentation slides and which automatically generates presentation slides as taught by Shriver [Shriver: par. Col. 3, lines 18-21].
Regarding claim 11, it recites limitations similar to claim 4. The reason for the rejection of claim 4 is incorporated herein.
Regarding claim 18, it recites limitations similar to claim 4. The reason for the rejection of claim 4 is incorporated herein.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gregg et al. (US 10,412,028 B1) and Lanier et al. (US 2017/00388829 A1) as applied to claims 1-2, 5-6, 8-9, 12-13, 15-16 and 19-20 above, and further in view of Relangi et al. (US 10,635,7511 B1).
Regarding claim 7, the rejection of claim 1 is incorporated.
Gregg et al. and Lanier et al. disclose generating and displaying an electronic data presentation.
They do not explicitly disclose the database is an adaptive data storage and hydrating the identified template further comprises: calling the requested template from the adaptive data storage; identifying whether the requested template includes user specified format that are currently not available among the plurality of formats; machine learning the user specified formats by utilizing a virtual machine; correlating the user specified format to a particular user who requested the template; and storing the user specified format onto the adaptive data storage so that when the same user requests a template again, the virtual machine can automatically generate a hydrated template that corresponds to the user specified format.
However Relangi et al. teaches the database is an adaptive data storage and hydrating the identified template further comprises: calling the requested template from the adaptive data storage; identifying whether the requested template includes user specified format that are currently not available among the plurality of formats; machine learning the user specified formats by utilizing a virtual machine; correlating the user specified format to a particular user who requested the template [col. 8, lines 53-68, “the automated assistant device 220 may determine a display format of interactive real-time data based on one or more of a predefined user preference, user historical data (e.g., the format the user has used to view similar data in the past), or a predetermined display format that is associated with the data that may be, for example, designated by a system administrator or user. According to some embodiments, the automated assistant device 220 may utilize machine learning techniques, such as Naive Bayes classifiers, decision trees, named entity recognition, and other such techniques to make determinations about what data to present to the user based on the user request, the format used to present the data (e.g., chart vs. table), and recommendations for data to present to the user that the user has not specifically requested”, col. 18, lines 4-5, “The processor 310 may implement virtual machine technologies”]; and storing the user specified format onto the adaptive data storage so that when the same user requests a template again, the virtual machine can automatically generate a hydrated template that corresponds to the user specified format [col. 23, lines 1-8, “the system 200 may store a user profile that may include the user's preferences, history, and data associated with the user. Thus, if the system 200 receives a command message 418d or user request to display personalized data via a user input, then the system 200 (e.g., via the automated assistant device 220) may cause the personalized data 420e that is associated with the particular user of the CSR terminal 222 to be displayed”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Relangi et al. into the teaching of Gregg et al. and Lanier et al. with the motivation to make determinations about what data to present to the user based on the user request, the format used to present the data as taught by Relangi et al. [Relangi et al.: col. 8, lines 63-65].
Regarding claim 14, it recites limitations similar to claim 7. The reason for the rejection of claim 7 is incorporated herein.

 
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
US 20200118176 A1		SYSTEM AND METHOD FOR IDENTIFYING MEMBERS OF A DYNAMIC TARGET SEGMENT
US 20180350458 A1		SYSTEM AND METHODS FOR DISPLAYING MEDICAL INFORMATION
US 10009391 B1		Apparatus And Method For Acquiring, Managing, Sharing, Monitoring, Analyzing And Publishing Web-based Time Series Data
US 20170315979 A1		FORMULAS
US 20160092959 A1		Tag Based Property Platform & Method
US 8595103 B1		Deployment And Release Component System
US 20120191476 A1		SYSTEMS AND METHODS FOR COLLECTION, ORGANIZATION AND DISPLAY OF EMS INFORMATION
US 20110184935 A1		COMPUTERIZED SYSTEM AND METHOD FOR ASSISTING IN RESOLUTION OF LITIGATION DISCOVERY IN CONJUNCTION WITH THE FEDERAL RULES OF PRACTICE AND PROCEDURE AND OTHER JURISDICTIONS

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON CHIANG whose telephone number is (571)270-3393.  The examiner can normally be reached on 9 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON CHIANG/Primary Examiner, Art Unit 2431